 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LANCE BROWN,                                       No. 2:18-cv-2494 TLN CKD P
12                        Plaintiff,
13             v.                                        ORDER
14    BRAIN DUFFY, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted; and

20            2. Plaintiff is granted sixty days from the date of this order in which to file an amended

21   complaint.

22   Dated: July 18, 2019

23

24

25

26

27   12/brow2494.36


28
